 Case 2:20-cv-00003-JRG Document 17 Filed 04/08/20 Page 1 of 2 PageID #: 264



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SIMO HOLDINGS, INC.,              SKYROAM,         §
INC.,    SHENZHEN                 SKYROAM          §
TECHNOLOGY CO., LTD.,                              §
                                                   §
                Plaintiffs,                        §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00003-JRG
                                                   §
HONG KONG UCLOUDLINK NETWORK                       §
TECHNOLOGY LIMITED, SHENZHEN                       §
UCLOUDLINK            NETWORK                      §
TECHNOLOGY CO. LTD., SHENZHEN                      §
UCLOUDLINK NEW TECHNOLOGY CO.                      §
LTD.,                                              §
                                                   §
                Defendants.                        §

                                             ORDER

       Before the Court is Plaintiffs SIMO Holdings Inc., Skyroam, Inc., and Shenzhen Skyroam

Technology Co., Ltd. (collectively, the “Plaintiffs”) Status Report and Contingent Motion for

Extension of Time to Complete Service of Process (the “Motion”). (Dkt. No. 16.) In the Motion,

the Plaintiffs represent that they have exercised due diligence in effecting service on the foreign

defendants in this case, but such efforts have been unsuccessful, in part, because of the “current

public health situation.” The Plaintiffs further represent that, to the extent applicable, the 90-day

deadline to effect service has expired. As such, the Plaintiffs request an additional 45 days to

complete service on the defendants. Having considered the Motion, the Court is of the opinion that

the Motion should be and hereby is GRANTED.
Case 2:20-cv-00003-JRG Document 17 Filed 04/08/20 Page 2 of 2 PageID #: 265




   So ORDERED and SIGNED this 7th day of April, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                      2
